 



Exhibit 10.4
2007 STOCK INCENTIVE PLAN
OF
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
RESTRICTED STOCK AGREEMENT
This confirms that on ___, 20___ (the “Award Date”), ___ (the “Recipient”) was
granted a restricted stock award with respect to 3,000 shares (the “Shares”) of
the common stock of Specialty Underwriters’ Alliance, Inc. (the “Company”),
pursuant to the terms of the 2007 Stock Incentive Plan of Specialty
Underwriters’ Alliance, Inc. (the “Plan”) (which terms are hereby incorporated
by reference).
The Shares are fully vested as of the Award Date, and are subject only to any
applicable restrictions or conditions under the requirements of the stock
exchange upon which the Shares or shares of the same class are listed, and under
any securities law applicable to the Shares.
WITNESS the signature of the Company’s duly authorized officer as of the date
first written above. By countersigning below, the Recipient acknowledges receipt
of this agreement and the Shares.

            SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
      By:                        

Acknowledged:

     
 
[Name of Recipient]
   

 

1